United States Court of Appeals
                     For the First Circuit


Nos. 06-1210, 06-1211, 06-1212, 06-1851, 06-1852, 06-1918, 06-2094

                         VANESSA DIXON,

              Plaintiff, Appellee/Cross-Appellant,

                               v.

   INTERNATIONAL BROTHERHOOD OF POLICE OFFICERS; INTERNATIONAL
      BROTHERHOOD OF POLICE OFFICERS, LOCAL 382; JOHN LEARY,

             Defendants, Appellants/Cross-Appellee,

                        KENNETH T. LYONS,

                   Defendant, Cross-Appellee.


                          ERRATA SHEET

     The opinion of this Court issued on September 28, 2007, is
amended as follows:

     On the coverpage, line 4, insert "06-1918" between "06-1852"
and "06-2094"